Citation Nr: 0615204	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  01-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an increased rating for the residuals of a 
cervical spine injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 until 
December 1975.  He also served in the Army Reserve to include 
a period of active duty for training (ACDUTRA) from June 15 
to June 29, 1985. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision by the Department 
of Affairs (VA) regional Office (RO) located in Newark, New 
Jersey that denied service connection for a low back 
disability and denied an evaluation in excess of 10 percent 
for the veteran's cervical spine condition.  

In July 2003, the Board remanded this matter for further 
development and adjudication.  Subsequent to this remand, the 
RO, in December 2005, granted service connection for status 
post L1 compression fracture and evaluated the condition as 
20 percent disabling, effective April 29, 1999.  Because 
service connection has been granted for the veteran's lumbar 
spine disability, the matter has been fully resolved in the 
veteran's favor and is no longer before VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2003, the veteran testified before a Veteran's 
Law Judge at the local regional office.  Since that time, 
that Veteran's Law Judge has ceased employment with the 
Board.  In March 2006, the Board notified the veteran of this 
development and requested that the veteran indicate whether 
he wished to have another hearing before the Board.  In April 
2006, the veteran responded that he would like to attend 
another hearing before a Veteran's Law Judge at the regional 
office.  To date, the veteran has not been afforded the 
opportunity to appear at another hearing conducted before a 
traveling Veteran's Law Judge and the claims file does not 
reflect that he has withdrawn his request for such a hearing.  
Accordingly, this case must be remanded.
 
In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:
 
The appellant should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the 
local regional office, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






